Exhibit 10.3



(COLUMBIA LABORATORIES, INC. LOGO) [y82699y8269901.gif]
March 3, 2010

Mr. Ron Wooten
PharmaBio Development Inc.
4820 Emperor Blvd.
Durham, North Carolina 27703

Re:    Contingent Agreement on Final Payment and Termination of the Striant®
Investment and Royalty Agreement

Dear Ron:
     We refer to the Investment and Royalty Agreement between Columbia
Laboratories, Inc. (“Columbia”) and PharmaBio Development Inc. (“PharmaBio”),
dated March 5, 2003, as amended by a letter agreement dated January 26, 2004,
supplemented by a letter agreement dated April 14, 2006 and amended by a second
amendment dated July 22, 2009 (the “Agreement”; capitalized terms that are not
defined in this letter agreement shall have the meanings as set forth in the
Agreement). The purpose of this letter agreement is to provide for the early
termination of the Agreement by setting forth the terms and conditions under
which Columbia will pay the Minimum Royalty Amount due at the end of the seventh
(7th) Annual Period under Section 2.3 of the Agreement on a date earlier than
otherwise required under such section.
     Pursuant to Section 2.3 of the Agreement, if, by the end of the seventh
(7th) Annual Period (i.e. September 30, 2010), PharmaBio has not received at
least $30 million in aggregate royalties under Section 2.3, then Columbia is
required to pay PharmaBio not later than 60 days following the end of the fourth
calendar quarter of the seventh (7th) Annual Period (i.e., November 29, 2010)
the difference between the amount of royalties actually received by PharmaBio
and $30 million, which as of the date hereof is $16,526,374 (the “Final True Up
Payment”).
     Subject to the Closing (described below), Columbia will pay the Final True
Up Payment on an accelerated basis via wire transfer in immediately available
funds reduced by royalties paid after the date hereof and then discounted for
early payment to an account designated by PharmaBio. Specifically, Columbia
agrees to pay PharmaBio (in lieu of depositing funds in escrow for the benefit
of PharmaBio pursuant to Section 4.9 of the Agreement) on the date Columbia
closes a Transfer of assets, sale of stock, licensing agreement and/or similar
transaction yielding gross cash proceeds to Columbia of $40 million or more (the
“Closing”), an amount equal to the Final True Up Payment, reduced by royalties
paid after the date hereof, and less a four and six tenths percent (4.6%) annual
discount factor (such discount factor to be calculated based on the actual
number of days remaining in the seventh (7th) Annual Period following the
Closing and a 365-day year). In consideration of such payment, PharmaBio and
Columbia agree that Columbia has paid the Minimum Royalty Amount due at the end
of the seventh (7th) Annual Period under Section 2.3 of the Agreement, and the
Agreement is terminated as of the date of such payment provided that Articles V,
IX, XI, XII and XIII shall survive such termination.
     PharmaBio agrees that, upon receipt of the payment described in the
preceding paragraph, it will provide a written and signed acknowledgement in the
form of Exhibit A



 



--------------------------------------------------------------------------------



 



PharmaBio Development Inc.
March 3, 2010
Page 2 of 2



 
to this letter agreement and that Columbia is permitted to provide the same to
the holders of its Convertible Subordinated Notes due December 31, 2011.
     This letter agreement and any amendment hereto may be executed in
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. The execution of this letter agreement and any such
amendment by either party will not become effective until counterparts hereof
have been executed and delivered by both parties hereto. This letter agreement
may be executed by either party by delivery of such party’s signature thereon by
facsimile or by email transmission in portable digital format or similar format.
     Except as specifically provided herein, the Agreement shall continue to be
in full force and effect and is hereby in all respects ratified and confirmed.
     This letter agreement shall be governed by and construed in accordance with
the Laws of the State of Delaware, as applied to agreements executed and
performed entirely in the State of Delaware, without regard to conflicts of law
rules.
     Please acknowledge your agreement to the foregoing by countersigning this
letter agreement below.

            Sincerely,

COLUMBIA LABORATORIES, INC.
      By:   /s/ Lawrence A. Gyenes         Name:   Lawrence A. Gyenes       
Title:   Senior Vice President,
Chief Financial Officer and Treasurer     



          ACKNOWLEDGED AND ACCEPTED:

PHARMABIO DEVELOPMENT INC.
      By:   /s/ Ron Wooten         Name:   Ron Wooten        Title:   President 
     

 